Allow me first of all to offer my sincere
congratulations to the Minister for Foreign Affairs of
Uruguay, Mr. Didier Opertti, on his election to the post of
President of the General Assembly at its fifty-third session
and to wish him every success in this important task. I am
confident that his long experience and abilities will
contribute to the successful outcome of the current session
of the General Assembly. I should also like to express our
appreciation to the previous President of the General
Assembly, Mr. Hennadiy Udovenko, for his energetic and
professional work.
I would like to take this opportunity to draw the
Assembly’s attention to the problems that are of greatest
concern to the States of our region.
The international community fully recognizes the
danger of recent developments in Afghanistan, South Asia
and the Republic of Tajikistan. There is an enormous
potential for conflict in this subregion today. The threat
that the Afghan conflict may explode and spread to
neighbouring States remains a real one. Uzbekistan has
repeatedly appealed to the international community from
this rostrum for assistance in resolving the Afghan
problem.
This goal should be served, inter alia, by our
initiative to impose an arms embargo on Afghanistan. The
appeal to halt deliveries of weaponry and matériel to all
parties to the conflict has been reflected in numerous
Security Council resolutions and awaits the creation of an
effective mechanism within the United Nations so that it
can be implemented. The Six Plus Two group, with the
participation of Afghanistan’s neighbouring countries, as
well as the United States and the Russian Federation,
which was established as a result of a proposal by
Uzbekistan, is today, in our opinion, the only effective
international mechanism within the United Nations
capable of launching the peace process. Its task is not to
condemn the warring factions, to criticize them or to
support one of them against the others. We are united by
a common goal, which is to find a path to stability,
security and peace.
A great deal of interest is now focused on energy
projects and transport communications in the region.
However, the implementation of these projects should not
cause confrontation, but should on the contrary promote
stability and the development of mutually beneficial
cooperation between the States of the region. Given the
ongoing hostilities in Afghanistan, the importance of the
Six Plus Two group as a full-fledged negotiating
instrument is growing. Within that framework — and
with the cooperation of the inter-Afghan forces — it is
possible not merely to elaborate the terms of
reconciliation but also the necessary measures to restore
statehood to that country and bring about its economic
revival. In that connection, we fully support the decisions
of the meeting of the Six Plus Two group held at the
level of Ministers for Foreign Affairs, which took place
on 21 September of this year in New York. We also
commend the efforts of the Special Envoy of the
Secretary-General for Afghanistan, Ambassador Lakhdar
Brahimi.
Recent developments in Afghanistan have confirmed
that one of the most important conditions for the
restoration of peace in the Islamic State of Afghanistan is
the achievement of consensus at the regional level and the
elaboration, under the aegis of the United Nations, of a
17


single position to be taken by the countries that have an
influence on events in that country. Cooperation with the
Afghan factions in order to reach a speedy settlement of the
Afghan conflict is the ultimate goal of the proposed on-site
meeting of the Six Plus Two group in Tashkent. We hope
for further support for this proposal from interested States
and the Secretary-General, Mr. Kofi Annan.
The problems that affect the vital interests of
Uzbekistan, in particular the establishment of lasting peace
in Tajikistan, the cessation of war in Afghanistan, the
imposition of an arms embargo on the Afghan zone of
conflict, the establishment of a Central Asian nuclear-
weapon-free zone, the construction of transport
communications and the revival of Aral Sea are all part of
global international processes that are under way and could
be implemented under the aegis of the United Nations.
I believe that the events of the last decade have
convinced everyone that no State can, on its own, resolve
transnational security problems such as illicit drug-
trafficking, terrorism and the proliferation of weapons of
mass destruction and of their components.
The Government of Uzbekistan welcomes the efforts
of the United Nations to counter the spread of narcotic
drugs and to implement the Political Declaration adopted at
the twentieth special session of the General Assembly, held
in New York in June 1998. Today, in some European
countries, up to 90 per cent of the narcotic drugs consumed
originate in Afghanistan. The international community is
aware of the need to take coordinated action to counter
illegal trafficking in narcotic substances and to implement
the principles of international cooperation in this area on
the basis of mutual assistance and solidarity. However, we
believe that these principles should also reflect specific
regional aspects. In particular, once again we call for the
elaboration of special programmes to plan for concrete,
joint action by the States of Central Asia and the European
Union.
Unfortunately, terrorist acts have become a common
occurrence in many countries. Existing international
mechanisms to fight terrorism, including political isolation,
economic sanctions and direct military intervention, are not
achieving results. We should have no illusions about this
phenomenon. Today we need coordinated and targeted
action by the entire international community. In that
connection, we welcome discussion of one of the most
complex issues in international law: the possibility of and
need for a new approach to the problem of terrorism. The
importance of resolving this whole set of problems is
obvious.
In this connection, Uzbekistan has taken the
initiative to establish within the framework of the United
Nations a commission for the prevention of terrorist
activities and for fighting international terrorism. The
main task of such a commission would be to formulate
recommendations on questions relating to the fight against
international terrorism. Making use of legal norms, the
United Nations could prosecute the organizers and
perpetrators of terrorist acts. If Member States support
this initiative, Uzbekistan will take an active part in
bringing it to fruition.
Uzbekistan has consistently taken steps to ensure
peace and strengthen regional security. One of these is
Uzbekistan’s initiative to establish a Central Asian
nuclear-weapon-free zone. Considerable progress has
already been made to implement this idea. Allow me to
cite the closing statement of the President of the General
Assembly at its fifty-second session, Mr. Hennadiy
Udovenko:
“In a decision designed to further promote the
regime of nuclear nonproliferation, the Assembly
adopted a consensus resolution supporting the
initiative to establish one more nuclear-weapon-free
zone, in Central Asia. The significance of that step
became even more apparent in the light of the recent
nuclear tests in southern Asia”. (A/52/PV.92)
Here, let me express our special gratitude to the
Secretary-General, Mr. Kofi Annan, and to the Under-
Secretary-General for Disarmament Affairs, Mr. Jayantha
Dhanapala, for their well-informed and strong support of
this initiative.
When considering potential threats to national
security, we ought today to give special attention to
problems of ecological security and environmental
protection. It is common knowledge that the drying up of
the Aral Sea has caused many complex ecological, socio-
economic and demographic problems, whose origins and
gravity are international, even global. The Aral crisis is
one of the most serious of the world’s ecological and
humanitarian disasters. It has had a direct impact on more
than 35 million people who live in the Aral Sea basin.
A number of decisions have been adopted at
international and regional meetings on the problem of the
Aral Sea. But these have not been backed up by practical
18


action. We are obliged to say that the idea is gaining
ground in the international community that the Aral crisis
can be contained through humanitarian operations. That is
not the case. This is an extraordinary ecological problem
that requires the establishment within the United Nations
system of a regional commission on the ecology of Aral
Sea. This initiative is justified by the need to formulate and
implement a specific long-term strategy and programme for
resolving the Aral crisis on the basis of the principles of
sustainable development, maintaining the standard of living
of the people of the region, and ensuring a decent life for
future generations.
Modern Uzbekistan is in the process of establishing a
State based on the rule of law, a civil society and an
effective, socially oriented market economy. It has an acute
need for the experience and know-how of international
bodies. At the same time, our republic is devoting great
attention to the question of recruiting Uzbek experts for the
activities of a variety of United Nations bodies. Let me
stress that the level of training and knowledge of Uzbek
specialists is fully in keeping with the requirements for
recruitment to the bodies and specialized agencies of the
United Nations system. I am confident that specialists from
Uzbekistan can and should contribute to the work of
international organizations.
In conclusion, I should like to stress in particular that
our relationship with the United Nations is intended not
only to obtain assistance and support, but primarily to
enable us to play our full part in the successful
implementation of the purposes and principles of the United
Nations and to give fresh content to the activities of the
Organization.











